Order unanimously reversed, on the law, without costs, and motion denied. Memorandum: Defendant appeals from an order granting plaintiff’s motion pursuant to CPLR 3120 for discov*726ery and inspection of various documents and records. We reverse. The demands here lack "any semblance of reasonable specificity” (City of New York v Friedberg & Assoc., 62 AD2d 407, 410; see, Moussa v State of New York, 91 AD2d 863; Ganin v Janow, 86 AD2d 857, 858; Rios v Donovan, 21 AD2d 409, 413). "Lacking knowledge of the existence of specific documents * * * proper procedure requires * * * use of the deposition and related procedures * * * to ascertain the existence of such documents in order that they may be designated with specificity in a CPLR 3120 notice” (Haroian v Nusbaum, 84 AD2d 532, 533). (Appeal from order of Supreme Court, Orleans County, Flaherty, J. — discovery.) Present — Dillon, P. J., Callahan, Boomer, Green and Schnepp, JJ.